BEAN, J.
~We concur in the finding of the learned trial judge, that the services were reasonably worth the sum of $100, and that after deducting the reasonable value of defendant Talkington’s labor there was due plaintiff the amount decreed. It appears by a preponderance of the evidence that, owing to conditions prevailing that season, no uniform charges for threshing- per sack or bushel could safely be made; that no specific agreement was made by the parties as to price; and that the amount claimed by plaintiff was reasonable.
The trial judge heard the witnesses, and had an opportunity to observe their demeanor on the stand, *529and his conclusion as to the weight of the testimony is of great importance.
The decree of the lower court is affirmed.
Affirmed.
McBride, C. J., and Johns and Bennett, JJ., concur.